 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
10
11    Scott Johnson,                                  Case No. 4:18-CV-06481-HSG
12                Plaintiff,                          ORDER
13       v.
14    Maria S. Rodrigues, in individual and
      representative capacity as trustee of The
15    Maria S. Rodrigues Revocable Trust dated
      April 28, 2000; and Does 1-10,
16
                  Defendants.
17
18
19            Having read the forgoing request, it is hereby ordered that Plaintiff’s counsel be

20   granted permission to appear telephonically at the Initial Case Management Conference,
21
     set for hearing on April 16, 2019 at 2:00 p.m. Plaintiff’s counsel shall contact CourtCall
22
     at (866) 582-6878 to make arrangements for the telephonic appearance.
23
24
25
26   Dated: April 14, 2019                  _____________________________
27                                           Hon. Haywood S. Gilliam, Jr.
                                             United States Magistrate Judge
28




                                                  1

     Order                                                                Case: No. 4:18-CV-06481-HSG
